Citation Nr: 1450413	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  06-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a November 2008 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in December 2008, August 2011 and November 2013 when it was remanded for additional development.  Notably, the November 2013 Board remand noted that the Veteran had raised the matter of entitlement to service connection for coronary artery disease and such should be addressed on remand.  In a March 2014 rating decision, the Veteran was granted, in part, service connection for coronary artery disease status post myocardial infarction and coronary artery bypass graft, rated 100 percent from August 28, 2009 to November 30, 2009, and 30 percent since December 1, 2009.  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  
The Veteran's service-connected disabilities consist of bilateral hearing loss, tinnitus, type II diabetes mellitus, bilateral diabetic retinopathy, peripheral neuropathy of the right and left lower extremities, amputation (partial) of the right great toe, and coronary artery disease, for a combined disability rating of 70 percent from December 1, 2009, and 80 percent from February 18, 2012.  See 38 C.F.R. § 4.26.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran has indicated that he was last employed in 2005.  He has also stated that he worked in the railroad industry as an engineer and conductor for approximately 38 years.  See May 2007 claim for entitlement to TDIU; see also November 2008 Travel Board hearing testimony; August 2009 VA treatment records.  It is also clear that the Veteran's educational background includes at least some college.  

The evidence of record includes several VA examinations.  Those of particular significance include a March 2012 VA audiological examination, April 2014 VA audiological examination, April 2014 peripheral neuropathy examination, May 2014 eye examination, and June 2014 VA addendum opinion.  On March 2012 and April 2014 VA audiological examination, the Veteran reported he reads lips a lot, and that he would not be able to pass a physical currently because of his hearing.  The March 2012 examiner opined that the Veteran's bilateral hearing loss should not prohibit, although he would experience communication difficulties in less than ideal listening environments.  Situations defined as less than ideal were those in which understanding what is said while in the presence of background noise or in the absence of visual cues.  The April 2014 examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  The Veteran may have trouble working well in very noise environments, and in environments which require him to often use non face-to-face communication equipment or in jobs which require a great deal of attention to high pitched sounds.  Moreover, the Veteran's tinnitus may cause difficulty with concentration and may seem to interfere with his ability to hear well.  
On April 2014 VA peripheral neuropathy examination, it was opined that the Veteran's bilateral lower extremity peripheral neuropathy would have no affect on his ability to perform sedentary work, but his decreased sensation in the feet would make prolonged walking difficult.  On May 2014 VA eye examination, it was opined that the Veteran's eye condition would diminish his ability to gain and maintain certain types of employment.  It was indicated that he had significant peripheral vision loss that would make it difficult to get certain licenses and to work in certain environments.  In a June 2014 VA addendum opinion, it was opined that the Veteran would not be able to do physical employment (push/pull, lift/carry) due to the combination of his service-connected coronary artery disease, diabetes, and peripheral neuropathy.  However, based on the combined effects of his service-connected conditions, he would be able to perform sedentary employment.  

The evidence of record also includes a March 2006 R. Gillespie letter, a private medical audiologist, that indicated the Veteran generally cannot understand speech unless he is directly facing the speaker and the person is talking louder than normal.  It was opined that the Veteran's hearing loss was considered to be socially, vocationally and educationally handicapping.  A July 2006 Dr. G. Thurman private medical report noted that the Veteran is exposed to a great deal of noise in his employment.  He has earplugs to address the noise, but because he uses a walkie-talkie, he cannot use the earplugs for safety precautions.  Moreover, the tinnitus distorts and blocks sounds, and significantly adds to difficulty in distinguishing noises.  The evidence also includes July 2014 correspondence from the Veteran stating that his eye sight was so bad he no longer has depth perception, and he cannot tell where objects are when reaching out for them.  His vision problems occur both during the day and at night.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has not been gainfully employed since 2005.  His educational background includes at least some college.  His post-service work experience shows that he has worked primarily as an engineer and conductor in the railroad industry for 38 years, involving significant exposure to background noise.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the June 2014 VA addendum opinion found the Veteran would not be able to perform physical employment due to his service-connected disabilities.  Moreover, March 2012 and April 2014 VA audiological examiners have opined that the Veteran's hearing loss and tinnitus would cause communication difficulties in less than ideal listening environments, including where there is background noise and in the absence of visual cues.  The Veteran has indicated that his employment included the usage of walkie-talkies, consistent with a lack of visual cues, and it is conceded that his employment includes significant background noise.  For the limited purposes of this appeal, assuming the Veteran's hearing loss and tinnitus would preclude substantially gainful employment as a conductor, there remains the matter of employment as an engineer.  In this regard, the Board fails to find how the Veteran would be able to maintain and engage in substantially gainful employment, even if it is strictly sedentary, due to his hearing loss, tinnitus and visual impairment.  Notably, such employment would require constant visual cues when communicating with another individual, and in ideal listening environments (i.e., a lack of background noise).  As the Veteran's employment history is limited to the area of the railroad industry, prima facie, a certain level of background noise would be involved.  In addition, the Veteran has recently stated that the impairment caused by his vision has caused depth perception difficulties, and while it was not stated, probable difficulties with understanding speech even in the presence of visual cues.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and the opinions of record, and the evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, in light of his individual work experience and training, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


